Appellant insists that because it was authorized by law to close Oak street as it did, and because Mrs. Lawson's property did not abut on the part thereof it closed, she was not entitled to recover anything on account of a depreciation in the value of the property caused by the closing of the street. In support of its contention it cites Wootten v. City of Crockett, 11 Tex. Civ. App. 474, 33 S.W. 391, decided by a Court of Civil Appeals. But we think the case must be held to be ruled by the decision of the Supreme Court in Powell v. Ry. Co., 104 Tex. 219,135 S.W. 1153, 46 L.R.A. (N.S.) 615, where it was said:
"The ownership of the lot abutting upon the street carried with it as property the right of free and unimpaired access thereto and egress therefrom, and whatever impaired that right and caused a depreciation of the value of the lot constituted damage to the lot within the meaning of the Constitution. * * * It was not necessary that the obstruction should be in front of or near to the plaintiff's property, but the test of the right to recover in this action is, What effect did that crossing and the condition in which it was have upon the value of the plaintiff's property and upon the exercise of his right of egress and ingress?"
After saying so much, the Supreme Court quoted with approval the following from Lewis on Eminent Domain, par. 354, p. 646:
"If a street or public way communicating with the plaintiff's premises is obstructed elsewhere than in front of the plaintiff's property, as by a viaduct or bridge, or approach thereto or by a railroad crossing a street in a cut or embankment, or otherwise, and the result of such obstruction is to render such property less valuable either to sell or to use, then the *Page 869 
property is damaged, and compensation may be recovered to the extent of the depreciation."
There can be no doubt that this case on its facts is within the rule stated. Therefore the objection urged by appellant to the judgment cannot be sustained.
The judgment is affirmed.